UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-7496


KELVIN A. CANADA,

            Plaintiff - Appellant,

             v.

CHRISTOPHER GILBERT, Lieutenant at Red Onion State Prison; J. LOVELL,
Officer at Red Onion State Prison; F. CALABRO, Officer at Red Onion State
Prison; JOHNNY HALL, Sergeant at Red Onion State Prison; EARL
BARKSDALE, Warden at Red Onion State Prison; ISRAEL HAMILTON,
Assistant Warden at Red Onion State Prison; DELMAR TATE, Major at Red
Onion State Prison; A. J. GALLIHAR, Chap=Chief of Housing and Programs at
Red Onion State Prison; HENRY PONTON, Regional Administrator for the
Western VA DOC Region; HAROLD CLARKE, VA DOC Director; A. DAVID
ROBINSON, Chief of Operations for the VA DOC; JESSE WAGNER, S.I.U.
Agent-Special Investigation Unit Agent for the VA DOC,

            Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:16-cv-00190-JPJ-RSB)


Submitted: March 30, 2018                                      Decided: May 9, 2018


Before GREGORY, Chief Judge, and HARRIS, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.
Kelvin A. Canada, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kelvin A. Canada appeals the district court’s order summarily dismissing, under

28 U.S.C. § 1915A(b) (2012), his 42 U.S.C. § 1983 (2012) supplemented complaint.

Before addressing the merits of Canada’s appeal, we first must be assured that we have

jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015). We may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). “Ordinarily, a district court order is not

final until it has resolved all claims as to all parties.” Porter, 803 F.3d at 696 (internal

quotation marks omitted); see Fed. R. Civ. P. 54(b). “Regardless of the label given a

district court decision, if it appears from the record that the district court has not

adjudicated all of the issues in a case, then there is no final order.” Porter, 803 F.3d at

696.

       Canada alleged numerous claims based on his incarceration at Red Onion State

Prison (“ROSP”). Although the district court addressed the vast majority of these claims,

it did not address Canada’s claim that ROSP’s visual body cavity strip searches were

conducted in violation of the Eighth Amendment. The court addressed the claim under

the Fourth Amendment—but not the Eighth. Because the district court did not resolve

this claim, we lack jurisdiction over this appeal. See id. at 695, 699.

       Accordingly, we dismiss the appeal as interlocutory and remand to the district

court for consideration of Canada’s claim that strip searches violated the Eighth

Amendment. We express no opinion regarding the merits of Canada’s claims. We deny

                                              3
Canada’s motions and supplemental motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                            4